DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant's claim for priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) based upon an application filed in China on July 9, 2019. The claim for priority cannot be based on said application because the subsequent nonprovisional or international application designating the United States was filed more than twelve months thereafter and no petition under 37 CFR 1.55 or request under PCT Rule 26bis.3 to restore the right of priority has been granted.
Applicant may wish to file a petition under 37 CFR 1.55(c) to restore the right of priority if the subsequent application was filed within two months from the expiration of the twelve-month period and the delay was unintentional.  A petition to restore the right of priority must include: (1) the priority claim under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) in an application data sheet, identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing (unless previously submitted); (2) the petition fee set forth in 37 CFR 1.17(m); and (3) a statement that the delay in filing the subsequent application within the twelve-month period was unintentional.  The petition to restore the right of priority must be filed in the subsequent application, or in the earliest nonprovisional application claiming benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) to the subsequent application, if such subsequent application is not a nonprovisional application.  The Director may require additional information where there is a question whether the delay was unintentional.  The petition should be addressed to:  Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1, 4-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rosko et al ‘799 taken together with Kuan ‘586, and further in view of Chen et al ‘516.
Rosko et al ‘799 (Fig. 1; paragraphs [0038], [0040], [0043], [0047], [0055], [0058]-[0060], [0064], [0066]-[0068], [0070]-[0072], [0077], [0084], [0123], [0125] disclose a faucet capable of discharging ozone water including a faucet body (14), an ozone generator (58) followed by an aspirator to facilitate ozone treatment of the water (see paragraph [0064]).  The device may use a capacitive sensor (138) to receive an inductive signal through a touch sensor (which determines the number and duration of taps on the faucet to control operation of the faucet and water ozonator) and/or (see lines 2-5 of paragraph [0072]) proximity sensing technology, such as by an IR sensor (see paragraph [0123]) to operate the water treatment device (58) and/or the electrically operable valve, which will switch the ozone generator on or off, as recited by the portions of amended claim 1 that were imported from original claims 2 and 3.  The water treatment system (ozonator) is housed within casing (68), which is connected within pipeline (30,30a,30b) between the valve within the faucet and the faucet nozzle (2), as recited by instant claim 4.  The device may include an LED display on the pedestal (36) of the faucet body to indicate by various lit modes, including a flashing light to indicate operational states of the device, as recited by instant claim 5.  See paragraph [0125].  The faucet includes conventional hot and cold supply lines, as recited by instant claim 6.  See paragraphs [0038] and [0043].  With regard to claim 7, Rosko et al ‘799 teach a mechanical (34) valve control means or an electrically controlled valve (60) to control the dispensing of water from the faucet.  Although Rosko et al ‘799 teach using an aspirator to mix the ozone gas with the water within the device, the reference fails to specifically require a venturi tube mixer having an inner diameter reducing portion, as recited by amended claim 1, including the language imported from original dependent claim 8, and also fails to specifically teach the use of a transformer to power the ozone generating means, as set forth by instant claim 10.  Both the venturi tube mixing means and the transformer to power the ozone generator are well known within the art.
Kuan (Figs 1, 2, and 6; col. 3, line 21 through col. 4, line 9) disclose the well known use of a transformer (22) to power the electric ozone generating means (24), the ozone that is generated thereby being fed to the reduced diameter inner portion of the venturi gas-liquid mixer, shown in Fig. 2.  It would have been obvious for an artisan at the time of the filing of the application, to provide the aspiration means of Rosko et al ‘799 for contacting the ozone and water, in the well known form of a venturi tube mixer, in view of Kuan, since such provides a reliable mixer that is devoid of any moving parts, so as to reduce operation and maintenance costs.  It would have also been obvious for an artisan at the time of the filing of the application to utilize the transformer as taught by Kuan for powering the ozone generating means of Rosko et al ‘799, since such is a time tested reliable means for supplying ample power to an ozone generator.
Chen et al ‘516 (Abstract; Figs. 1-3; paragraphs [0023]-[0025]) utilizes a sound sensor (42) at the air inlet of the ozone generator (41) to control the on/off state of the ozone generator in conjunction with controller (43) when the sound energy is above or below a predetermined value, as recited by amended claim 1, specifically including the sound sensor language that was imported into claim 1 from original dependent claim 9.  It would have been obvious for an artisan at the time of the filing of the application, to provide the primary reference combination of Rosko et al ‘799 taken together with Kuan ‘586, as applied in the previous Office action and herein again above, with a sound sensor control means, in view of Chen et al ‘516, since such would provide a reliable means to control the ozone generator based upon the amount of air entering the device.
Response to Arguments
6.	Applicant's arguments filed May 23, 2022 have been fully considered but they are not persuasive.  
With regard to applicant’s argument that the prior art does not teach that a negative pressure is generated at the inner diameter reducing portion to suck ozone into the water gas mixer, such is not persuasive.  Rosko et al ‘799 teaches at paragraph [0064] that the device may include an aspirator to facilitate treatment of the water.  Figure 2 of Kuan ‘586 discloses a venturi tube that greatly increases the flow speed of the water passing therethrough and therefore creates a negative pressure at the throat of the venturi, as is well known within the art (see col. 3, lines 11-20), the negative pressure causing ozone from the ozone generator to be sucked into the flowing water stream and mixed therewith.  Chen et al (Figs. 2 and 3; paragraph [0027]) clearly teaches sucking generated ozone into the flowing water stream at the negative pressure inducing throat of a venturi tube.  Therefore, not only does the prior art teach sucking ozone into a water stream passing through a venturi type tube, each of the applied references appears to teach the well known technique of mixing a gas into a flowing liquid stream by negative pressure generated by passage of the liquid through a converging/diverging pipe section, commonly known as a Venturi tube.
With regard to applicant’s argument that the prior art only teaches alternative activation of the ozone generator by a touch sensor or IR sensor, while amended claim 1 teaches that both types of activation “suitable for different users”, such is also not persuasive.  Specifically, Rosko et al ‘799 (at paragraph [0072]), states, “controller 136 may determine whether a touch (tap or grab) is detected on spout body 12 and/or whether a user’s hands or other object is within a detection area proximate spout body 12”.  See also paragraph [0071] of Rosko et al ‘799, wherein it is stated, “Capacitive sensor 138 may comprise a hands-free proximity sensor, such as an infrared sensor coupled to spout 12, or a touch sensor,….to control activation of electrically operable valve 60 and/or water treatment device 58”.
With regard to applicant’s argument that Kuan does not teach the negative pressure sucking of the ozone into the water stream using a Venturi tube, please note the discussion above relative to the operation of the converging/diverging flow tubes that generate negative pressure in the manner of a Venturi tube.
With regard to the argument that Chen et al ‘516 does not control the ozone generator by their sound sensor in the manner of the claimed invention, since the claim only requires that the ozone generator is shut off when sound is not detected by the claimed sound sensor, while Chen et al ‘516 uses the sound sensor to turn the ozone generator on when sound energy exceeds a predetermined value, one having ordinary skilled in the art would recognize that once the sensed sound energy is below the “predetermined value”, then the ozone generator would be turned off to avoid wasting energy attempting to generate ozone from an insufficient airflow.
With regard to the argument that the LED indicator of Rosko et al ‘799 does not teach the mode of indication of ozone generator operation, as claimed, the reference clearly teaches that the LED element of the reference device may operate in many differing modes to indicate a myriad of operational states, and therefore one having ordinary skill in the art would have envisaged the use of the known LED indicator of Rosko et al ‘799 to indicate all significant operational modes, including one in which the ozone generator was switched on.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/6-15-22
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776